Pannell, Presiding Judge.
Pursuant to the answer of the Supreme Court to a certified question from this court (Young v. Climatrol Southeast Distributing Corp., 237 Ga. 53), the dismissal, upon motion, of the appeal in this case by the trial judge because of delay in transmittal to this court occasioned by delay in payment of costs or in filing a pauper affidavit is hereby reversed.

Judgment reversed.


Marshall and McMurray, JJ, concur.

Carlisle & Carlisle, Ralph E. Carlisle, for appellant.
Lipshutz, Zusmann & Sikes, H. William Cohen, for appellee.